Citation Nr: 1035815	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.  

2.  Entitlement to service connection for leucopenia, 
thrombocytopenia and Epstein-Barr virus.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from December 1993 to April 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The medical evidence of record establishes that the Veteran's 
chronic fatigue syndrome clearly and unmistakably preexisted his 
active service and did not increase in severity during service or 
otherwise worsen beyond the natural progression of the underlying 
disease process in service.  

3.  At the hearing in March 2010, prior to the promulgation of a 
decision in the appeal, the Veteran advised VA that he wished to 
withdraw his appeal of the claims of service connection for 
leucopenia, thrombocytopenia and Epstein-Barr virus.  

CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2009).  

2.  The criteria for withdrawal of a Substantive Appeal of the 
claim of service connection for leucopenia, thrombocytopenia and 
Epstein-Barr virus by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in June 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service. 38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. 
§ 1132; 38 C.F.R. § 3.304(b).  In determining whether there is 
clear and unmistakable evidence to rebut the presumption of 
soundness, all evidence of record must be considered, including 
post service medical opinions.  Harris v. West, 203 F.3d 1347 
(Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent opinion 
which held that, to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre-service 
disability underwent an increase in severity during service.  
Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 
9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § .306(b).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that a veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Chronic Fatigue Syndrome

The Veteran contends that his chronic fatigue syndrome (CFS) was 
first manifested in service and believes that service connection 
should be established based on service incurrence.  The Veteran 
testified that while he was treated for mononucleosis and 
diagnosed with Epstein-Barr virus prior to service, he was never 
diagnosed with CFS.  In fact, he testified that he had never 
heard of CFS until he was diagnosed in service.  The Veteran 
argued that the unfavorable VA opinion of record should not be 
given any evidentiary weight because it was based on an 
unsubstantiated history of CFS symptoms for 13 year, which the 
Veteran denied.  

In this case, the Board has reviewed all the evidence of record, 
including but not limited to the Veteran's contentions, including 
his testimony at the March 2010 travel Board hearing, his service 
treatment records, and all VA and private medical records from 
1988 to the present.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
Veteran will be summarized where appropriate.  

At the time of entry, there is a presumption that the Veteran 
entered service in sound health.  Here, the laboratory findings 
on the Veteran's enlistment examination in January 1993 were 
positive for Epstein-Barr virus antibodies, but that there was no 
indication or diagnosis of CFS.  Therefore, with respect to CFS, 
the Veteran is entitled to a presumption of soundness.  However, 
based on the following discussion, the Board finds that there is 
both clear and unmistakable evidence that the Veteran's CFS 
preexisted service and clear and unmistakable evidence that such 
disorder was not aggravated in service.  Therefore, the 
presumption of soundness is rebutted in this case.  

Prior to his service enlistment in December 1993, private medical 
records showed that the Veteran was hospitalized for symptoms of 
tiredness and irritability in December 1987.  Laboratory studies 
revealed mild neutropenia, thrombocytopenia, and indirect 
hyperbilirubinemia, probably secondary to Epstein-Barr virus 
infection.  The report noted that the Veteran's abnormal blood 
studies may have been present for a year.  A private report dated 
in February 1988, showed treatment for resolving mononucleosis 
and noted that laboratory studies were positive for Epstein-Barr 
virus antibodies.  

Additional private records showed that the Veteran was seen for a 
recheck of mononucleosis in October 1990, at which time, the 
Veteran reported that his sore throat and appetite had improved 
and that he was feeling "pretty good."  The examiner also noted 
that the Veteran reported a history of CFS.  When seen a week 
later, the Veteran reported a sore throat, body aches and pains, 
increased lethargy, and decreased appetite.  The assessment 
included relapse of mononucleosis and CFS.  When seen in early 
November 1990, the Veteran's symptoms were improved and the 
impression was resolving mononucleosis.  

A service enlistment examination report, dated in January 1993 
showed a history of Epstein-Barr virus by serology study, and 
that the Veteran's case was referred for a possible medical 
waiver.  A letter from the Department of Defense, dated in 
September 1993, indicated that the Veteran was disqualified for 
military service due, in part, to a history of Epstein-Barr 
virus.  In October 1993, the Veteran was granted a medical waiver 
for service enlistment.  

The service records showed that the Veteran was accepted into 
military service on December 6, 1993.  At the hearing, the 
Veteran testified that he did not begin his military training 
until the end of December because of a muscle injury.  (The 
service records showed that the Veteran was treated for a 
sprained ankle on December 20, 1993).  The service treatment 
records showed that the Veteran was seen on sick call on January 
24, 1994, for multiple vague complaints, including chronic 
fatigue, arthralgias, myalgias, and mild occipital headaches.  At 
that time, the Veteran reported that his symptoms were the same 
as his previous exacerbations of chronic Epstein-Barr virus.  He 
also reported that his girlfriend was pregnant, his mother was 
ill, and that he was under stress and felt that these things and 
boot camp might be exacerbating his Epstein-Barr virus and wanted 
to be discharged from service.  

The Veteran was referred to Infectious Disease services for 
further evaluation and consideration of Physical Evaluation Board 
(PEB) proceedings.  At that time, the examiner noted that the 
Veteran was diagnosed with chronic Epstein-Barr virus in 1987/88, 
and that subsequent laboratory studies, including in 1993, showed 
a similar pattern.  The examiner noted a 13 year history of 
intermittent and frequent episodes of symptoms (lasting a month) 
including a sore throat, chronic indigestion, enlarged (lymph) 
nodes, fatigue, low grade temperature, easy exhaustion, nausea 
and myalgias, and included a description of laboratory studies 
and clinical findings on examination.  The impression was CFS, 
possibly secondary to Epstein-Barr virus, present since 1980.  

In February 1994, a Medical Board report noted the Veteran's long 
history of recurring leucopenia, thrombocytopenia, and occasional 
hyperbilirubinemia with classic waxing and waning of symptoms of 
CFS.  The Veteran's file was subsequently reviewed by a PEB in 
March 1994, which found that the Veteran was unfit for military 
service due to chronic fatigue syndrome that existed prior to 
service and was not aggravated by service.  The Veteran was 
discharged from service in April 1994.  

The Veteran was examined by VA in October 2008, and March 2009, 
for the specific purpose of determining the etiology and date of 
onset of his Epstein-Barr virus and CFS.  The examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's complaints and medical history.  The 
examiner noted that the Veteran had a documented history of 
recurring, intermittent symptoms of fatigue, sore throat, and 
body aches and pains since 1987, and that there was a reported 
history of symptoms dating back to around 1980.  The Veteran 
reported that he was physically active and asymptomatic after his 
discharge from service until around 2004, when he began to 
experience a gradual onset of symptoms of fatigue and chronic 
body aches.  The examiner opined that the Veteran's CFS existed 
prior to his service enlistment and that it was not aggravated by 
service.  

The examiner indicated, in essence, that while the Veteran's 
waiver for service enlistment did not specifically identify CFS 
as a pre-existing disability, the evidentiary record clearly 
showed that he manifested the classic waxing and waning of signs 
and symptoms of CFS for several years prior to service.  The 
laboratory findings associated with the Veteran's Epstein-Barr 
virus during service were not manifestly different from the 
findings prior to service and reflected no more than mild 
thrombocytopenia and mild leukopenia.  The examiner also pointed 
out that a diagnosis of CFS requires manifestations of symptoms 
for at least six months.  Since the Veteran was in service for 
less than five months, she reasoned that a diagnosis of CFS could 
not have been made in service without consideration of his 
history of symptoms prior to service.  Additionally, the examiner 
noted that the Veteran's self-described history of an active life 
style and the absence of any signs or symptoms of CFS for some 10 
years after service weighed against a finding that his CFS was 
aggravated by service.  

The Board finds the VA opinion persuasive, as it was based on 
review of the claims file and examination of the Veteran, and 
included a discussion of all relevant facts and considered other 
possible etiologies.  The examiner offered a rational and 
plausible explanation for concluding that the Veteran's CFS pre-
existed service and was not aggravated beyond the natural 
progression of the disease process during service.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, the Veteran 
has presented no competent medical evidence to dispute that 
opinion.  Thus, the most probative evidence of record consists of 
the VA medical opinion.  

As to the Veteran's testimony, while he is competent to provide 
evidence of visible symptoms, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of any 
claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not 
competent to establish, and therefore not probative of, a medical 
nexus).  

Furthermore, the Board finds that the Veteran's recent 
assertions, particularly at the hearing in March 2010, 
contradicted his prior statements and raises serious questions as 
to his ability to provide accurate and reliable information.  
Specifically, the Veteran testified that his symptoms in service 
were much more severe than anything he had experience prior to 
service.  (T p.18).  He also testified that he had never heard of 
CFS until he was diagnosed in service.  (Tp.19).  However, the 
service records showed that when he was treated for chronic 
fatigue in service, the Veteran reported that his symptoms were 
the "same as his previous exacerbations."  Additionally, when 
treated for similar symptoms by a private physician in October 
1990, the examiner indicated that the Veteran reported that he 
had a history of CFS.  The Veteran's attempt to portray his 
symptoms in service as significantly more severe than prior to 
service, or that he had no knowledge of CFS prior to service is 
disingenuous at best, and reflects negatively on his credibility.  

Given the lack of any persuasive medical evidence showing that 
the Veteran's preexisting CFS worsened or otherwise underwent an 
increase in disability beyond the natural progress of the disease 
process in service, the Board finds that the presumption of 
soundness has been rebutted.  Further, since there is clear and 
unmistakable evidence that the preexisting CFS was not aggravated 
during service for the purpose of rebutting the presumption of 
soundness (38 U.S.C.A. § 1111), it necessarily follows that his 
CFS was not, in fact, aggravated during service (38 U.S.C.A. 
§ 1153).  The Board has found by clear and unmistakable evidence 
that the Veteran's CFS preexisted service and was not aggravated 
by service in order to rebut the presumption of soundness on 
entrance.  VA's General Counsel found that such a finding would 
necessarily be sufficient to rebut the presumption of aggravation 
under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Therefore, 
the Board finds no basis to grant service connection.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the Veteran's claim.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Issues Withdrawn on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

At the BVA hearing in March 2010, the Veteran testified that he 
wished to withdraw his appeal of the claims of service connection 
for leucopenia, thrombocytopenia and Epstein-Barr virus.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal of these 
issues, and the claims are dismissed.  


ORDER

Service connection for chronic fatigue syndrome is denied.  

The appeal of the claims of service connection for leucopenia, 
thrombocytopenia and Epstein-Barr virus are dismissed.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


